Citation Nr: 1122951	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for sleep apnea and asthma.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches from October 24, 2007, through February 7, 2010.

3.   Entitlement to an initial disability rating in excess of 30 percent for migraine headaches as of February 8, 2010.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from March 1998 to January 2001 and from July 2002 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2009 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  The claims folder was later transferred to the RO in Togus, Maine.

In May 2008, the RO held that service connection for sleep apnea with asthma was warranted and an initial disability rating of 50 percent was assigned.  In January 2009, the RO awarded service connection for headaches with dizziness and rated them noncompensable.  By means of a May 2010 rating decision, the RO held that the Veteran's service-connected posttraumatic migraine headaches warranted an initial disability rating of 10 percent, effective October 24, 2007.  From February 8, 2010, the Veteran's service-connected migraine headaches warranted a disability rating of 30 percent.

A July 2008 statement from the Veteran is construed as a notice of disagreement with the May 2008 rating decision.  As such, the appeal is deemed to relate to the initial rating assignment for sleep apnea with asthma, as reflected on the title page.

Additionally, in a later statement of disagreement received in March 2009, the appellant indicated that he wanted someone to "re-evaluate" his head injury, noting that it happened while on active duty and that he required medication for headaches.  The Board notes that a January 2009 rating decision to which the March 2009 letter was in response continued the denial of a higher rating for "headaches claimed as a head injury" and also denied service connection for a head injury.  The Board finds that, based on the March 2009 communication, it was the Veteran's intent to challenge his disability rating for headaches without contesting the portion of the January 2009 rating decision that denied other residuals of head injury.  Again, he requested a reevaluation, and specifically referred to his headaches.  No other symptoms of head injury were noted in the March 2009 communication or in any other correspondence from the Veteran.  As such, the only issues for appellate consideration are as stated on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, Veteran's asthma has been manifested by complaints of shortness of breath, wheezing, and cough.  His FEV- 1 levels were recorded at 81 percent and his FEV-1/FVC levels were recorded at 106.

2.  Throughout the pendency of this appeal, the Veteran's sleep apnea has been treated and controlled by the use of a continuous airway pressure (CPAP) machine.
3.  Throughout the pendency of this appeal, the Veteran's migraine headaches have been manifested by occasional prostrating attacks that are not productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, the criteria for an initial rating in excess of 50 percent for sleep apnea and asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.97, Diagnostic Codes (DCs) 6602, 6847 (2010).

2.  From October 24, 2007, through February 7, 2010, the criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.124a, DC 8100 (2010).

3.  Throughout the pendency of this appeal, the criteria for an initial disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist & Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws & Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Analysis

Sleep Apnea with Asthma

The Veteran alleges entitlement to an initial disability rating in excess of 50 percent for his sleep apnea with asthma.  Specifically, he contends that sleep apnea and asthma are two separate and distinct disabilities that each warrant their own individual schedular ratings.

The Veteran's service-connected respiratory disability, characterized as sleep apnea with asthma, is currently rated as 50 percent disabling under DCs 6602-6847 for sleep apnea syndromes.  

DC 6847 dictates that sleep apnea which requires use of a breach assistance device such as a continuous airway pressure (CPAP) machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy.  See 38 C.F.R. § 4.97, DC 6847.

The Board acknowledges the Veteran's contention that he is entitled separate ratings for his sleep apnea and his asthma; however, for ratings under diagnosed codes 6600 through 6817 and 6822 through 6847, a single rating will be assigned under the diagnostic code which reflects the predominant disability with evaluation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  See 38 C.F.R. § 4.96(a).  To rate co-existing respiratory conditions separately, such as bronchial asthma (DC 6602) and sleep apnea (DC 6847), would constitute pyramiding, or the evaluation of the same manifestations under different diagnoses.  38 C.F.R. § 4.14.  

Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.  The Veteran may only receive a single rating under either Diagnostic Code 6602 or 6847.  As will be discussed below, the Veteran's sleep apnea reflects the predominate disability and entitles him to the higher disability rating.  As such, the Board will evaluate the Veteran under DC 6847.

As noted, the Board must determine the severity of both the Veteran's asthma and his sleep apnea in order to determine which disability should be considered the predominant disability.

Bronchial asthma is rated under DC 6602.  A 10 percent rating is warranted for a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is warranted where the veteran has an FEV-1 of 56 to 70 percent of predicted value, or; FEV-1/FVC of 56 to 70 percent of predicted value, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted where the veteran has an FEV-1 of 40 to 55 percent of predicted value, or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602.

Governing regulations require that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96.

A review of the record demonstrates that the Veteran has been diagnosed with sleep apnea, and treatment with a CPAP machine was prescribed.

Private treatment records dated in October 2007 characterize the Veteran's asthma as mild and persistent.  

In April 2008, the Veteran was afforded a VA examination.  He presented with subjective complaints of wheezing, tightness in the chest, difficulty breathing, snoring, apnea, sluggishness, tiredness and falling asleep during the day.  There was evidence of an intermittent cough.  The examiner noted that the Veteran experienced asthma attacks once or twice a year and that less than once a year he experienced an exacerbation that required a clinical visit.  He experienced wheezing on a weekly basis.  Upon mild and moderate exertion, the Veteran occasionally experienced dyspnea. With severe exertion, he experienced frequent dyspnea.  Additionally, there was an occasional history of chest pain on exertion.  There was no history of hospitalization or periods of incapacitation.  The examination noted a June 2007 spirometry, wherein Veteran's FEV-1 score was 81 percent and his FEV-1/FVC level was 106 percent predicted.

Physical examination demonstrated normal diaphragm excursion and chest expansion.  There was no evidence of venous congestion or edema, chest wall scarring, deformity of the chest wall or conditions that could be associated with pulmonary restrictive disease.  There was no evidence of cor pulmonale or pulmonary hypertension.  There was evidence of wheezing.  The Veteran's asthma resulted in mild impairment.  There were no signs of significant weight loss or malnutrition.  The examiner noted that the Veteran had been prescribed a CPAP machine.  His asthma and sleep apnea had no effect on feeding, dressing, toileting or grooming.  They had a mild effect on shopping, recreation and traveling.  They had a moderate effect on exercise and chores.  The disorders prevented his participation in sports.  The Veteran was diagnosed with mild persistent reactive airway disease/asthma and moderate sleep apnea.  

In light of the aforementioned evidence, the Board finds that the Veteran's asthma does not warrant a disability rating in excess of 50 percent.  Indeed, the asthma does not meet the criteria for a 60 percent rating under DC 6602, as his FEV-1 score have was 81 percent and his FEV-1/FVC levels was 106 percent, which warrants only a 10 percent rating.  See 38 C.F.R. § 4.97, DC 6602.  No other evidence of record reveals pulmonary function test readings commensurate with the criteria for the next-higher 60 percent rating under Diagnostic Code 6602.

Accordingly, the Board looks to DC 6847 to assess his sleep apnea.  As noted, the Veteran's sleep apnea is controlled by the use of the CPAP machine.  As such, a 50 percent rating is warranted.  The sleep apnea is considered the predominant respiratory disability, as it affords the Veteran a higher disability rating.  At no point throughout the pendency of this appeal is a disability rating in excess of 50 percent warranted because there is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that which requires tracheostomy, both criteria associated with the next-higher schedular rating of 100 percent.  See 38 C.F.R. § 4.97, DC 6847. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected sleep apnea with asthma, and the regulations do not permit assignment of separate evaluations for each disorder.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 50 percent for service-connected sleep apnea with asthma, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

The Veteran alleges entitlement to an initial disability rating in excess of 10 percent for migraine headaches from October 24, 2007, through February 7, 2010, and entitlement to an initial disability rating in excess of 30 percent for migraine headaches as of February 8, 2010.

The Veteran's posttraumatic migraine headaches are evaluated pursuant to the rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that migraine headaches are rated based upon their frequency and severity.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the previous several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded a VA neurologic examination in April 2008.  He presented with subjective complaints of pain over the left parietal aspect of the head and endorsed headaches to the frontal aspect that lasted 24 hours.  He denied any dizziness, photophobia, nausea, or other associated symptomatology.  He indicated that he experienced headaches, on average, five to six times a month.  In the past twelve months, he had experienced headaches two to three times a month.  He characterized less than half of his headaches as prostrating.  He took Motrin as needed for the disorder.

In December 2008, the Veteran was afforded an additional VA examination.  At that time, he presented with subjective complaints of a dull to throbbing headache to the crown of his head that lasted approximately two days.  He also indicated that he experienced pressure to the frontal area when lying down.  His headaches were accompanied by dizziness and he saw spots in his eyes.  He denied any nausea, vomiting, loss of vision or syncope.  At that time, he was not receiving treatment for his headaches.  There was no history of hospitalization or surgery.  He indicated that for the past twelve months he had been experiencing headaches on a weekly basis.  The attacks were not prostrating and they lasted one to two days.  The Veteran was diagnosed as having migraines, with associated dizziness.  The Veteran's headaches had no effect on traveling or feeding.  They had a moderate effect on chores, shopping, exercise, recreation, bathing, dressing, toileting and grooming.  His headaches prevented him from playing sports.  

Upon VA examination dated February 8, 2010, the Veteran indicated that he was experiencing 12 to 16 headaches a month, and each could last "up to eight hours."  During the headaches he took prescribed medication and would retreat to a dark quiet place.  More than 50 percent of his headaches were prostrating.  The headaches were associated with nausea, emesis, tonophobia, photophobia, blurred vision, dizziness, scotomas and poor balance.  Occasionally, he had to leave work to go home and sleep.  Missing too much time from work has caused problems with his employer.  

In light of the aforementioned evidence, the Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's migraine headaches throughout the pendency of this appeal.  As noted, under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, DC 8100.  During the April 2008 VA examination, he indicated that he had experienced two to three headaches a month, for the past twelve months, approximately half of which he characterized as prostrating.  Upon VA examination, dated in December 2008, the Veteran submitted that he experienced headaches on a weekly basis.  While it is unclear whether these headaches can be considered "prostrating attacks," the benefit of the doubt is afforded the Veteran on this point and an initial rating of 30 percent is warranted, throughout the pendency of the Veteran's appeal.

Regarding the potential for an even higher evaluation, the next higher-rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Veteran has reported that he suffers from headaches 12 to 16 headaches per month, of which he alleges more than 50 percent are prostrating. 
However, there is no clinical documentation that these headaches are manifested by completely prostrating and prolonged attacks.  In this vein, the record contains reports of treatment for various other ailments and such records contain no complaints referable to headaches.

Additionally, the Veteran stated that he only occasionally has to leave work early due to his headaches.  He has never suggested that he is unable to work consistently or that he is limited in his ability to work due to headaches such that they are productive of severe economic inadaptability.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate migraine headaches, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case for the entire period on appeal and that the degree of impairment resulting from the service-connected headaches in this case does not more nearly approximate the next higher rating.

Extraschedular consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's sleep apnea with asthma and migraine headaches is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the relevant diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected sleep apnea with asthma and migraine headaches under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Throughout the pendency of this appeal, an initial disability rating in excess of 50 percent for sleep apnea and asthma is denied.

From October 24, 2007, through February 7, 2010, an initial disability of 30 percent, but no higher, for migraine headaches is granted, subject to governing criteria applicable to the payment of monetary benefits.

Throughout the pendency of this appeal, an initial disability rating in excess of 30 percent for migraine headaches is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


